DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 12/01/2021, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1, 3, 5-6, 8-9, 13, 17, and 20 are allowed.  Claims 1, 3, 5-6, 8-9, 13, 17, 20 are renumbered as 1-9, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13 and 20, the prior art of record, specifically Imaizumi et al. (US 2002/0140974) teaches a server (Server 100, Figures 1-2) comprising: a communications interface (Communication Interface 150, Figure 2) configured to facilitate communication with a plurality of image forming apparatuses (Control unit 110 controls the processing conducted in server 100 via communication interface 150 based on the information and commands received from the external apparatuses; paragraph 78, Figure 1); and a controller (Control unit 110, Figure 2) configured to: receive 
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein the controller is configured to perform an updated adjustment value determination process to determine the updated adjustment value; and wherein, during the updated adjustment determination process, the controller 

Regarding claims 3, 5-6, 8-9, 17, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim (US 2011/0085816) discloses the interface unit allows a universal serial bus (USB) memory in which an electric power pattern profile for updating is stored to be 
	Christo et al. (US 10,671,792) discloses determining whether the voltage boundary can be adjusted without causing any net of the PCB layout to cross the voltage boundary, and if so, then selecting, as the resolution, an adjusting of the voltage boundary to fully connect the particular via to the voltage shape and an adjusting of the voltage shape; and revising the PCB layout to store the updated PCB layout comprises storing the adjusted voltage boundary and the adjusted voltage shape.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675